Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/04/19. Claims 1-19 and 22 are pending in this application. 
Information Disclosure Statements
The information disclosure statement filed on 10/22/21 has been received and is being considered. 
Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 11, and 14-19 are rejected under 35 U.S.C. §102 as being unpatentable over Bae (US 20180033804 A1).
Regarding claim 1, Bae, at least at fig 2, discloses a thin film transistor, comprising:
a substrate 100, and a gate electrode 110, a gate insulating layer 120, an active layer 130, a source electrode (141, 143) and a drain electrode (142, 144), arranged on the substrate 100, wherein the active layer comprises a channel region between the source electrode and the drain electrode (see fig 1 with ch1 between 141-144)and the channel region comprises an edge region along a channel length direction of the channel region and a main region outside the edge region (see figs 1-2); the thin film transistor further comprises an auxiliary layer 160, a projection of the auxiliary layer on the substrate is at least 
Regarding claim 2, Bae discloses the thin film transistor according to claim 1, wherein the auxiliary layer is between the gate electrode and the active layer (see fig 1, where part of 160 is between active 130 and gate 110).
Regarding claim 4, bae discloses the thin film transistor according to claim, wherein projections of the gate electrode, the auxiliary layer and the active layer on the substrate are at least partially overlapped see figs 1 and 2, where channel 130 and 160 are overlapping.
Regarding claim 5, Bae discloses the thin film transistor according to claim 1, wherein a material of the auxiliary layer is a conductive material (Gold, 160, see para [0058]), and the auxiliary layer is located between the gate electrode and the gate insulating layer, and is electrically connected with the gate electrode (see fig 1, where part of 160 is between active 130 and gate 110, 160 is capacitively coupled with gate).
Regarding claim 6, Bae discloses the thin film transistor according to claim 1, wherein the auxiliary layer is in a same layer and of a same material with the gate electrode and is electrically connected with the gate electrode(see fig 1, where part of 160 is between active 130 and gate 110, 160 is capacitively coupled with gate).
Regarding claim 9, Bae discloses the thin film transistor according to claim 1, wherein a material of the gate electrode is copper, molybdenum, titanium, aluminum, conductive silicon or a conductive metal oxide; a material of the auxiliary layer is platinum, gold, palladium, silicon or a conductive metal oxide (see para [0046]).

Regarding claim 14, Bae discloses an electronic device, comprising the thin film transistor claim 1, (see para [0041] disclosing display device).
Regarding claim 15, bae discloses the electronic device according to claim 14, wherein the electronic device is a liquid crystal display device, an organic light-emitting diode display device or an e-paper display device (see para [0041] disclosing display device, para [0123]).
Regarding claim 16, Bae disclose a manufacturing method of a thin film transistor, comprising: forming a gate electrode 110/111, an auxiliary layer 106, a gate insulating layer 120, an active layer 130, a source electrode 141/143 and a drain electrode 142/144 on a substrate 100, wherein the active layer comprises a channel region between the source electrode and the drain electrode (see figs 1 and 2 disclosing channel)and the channel region comprises an edge region along a channel length direction of the channel region (Ch1) and a main region outside the edge region (ch2); a projection of the auxiliary layer on the substrate is at least partially overlapped with a projection of the edge region of the channel region on the substrate (see 160 overlaps only ch1), and the auxiliary layer is configured to enhance a turn-on voltage of the edge region of the channel region (this office action notes that gate electrodes are configured to facilitate field effect channel  turn-on, see para [0168]).
Regarding claim 17, bae discloses the manufacturing method according to claim 16, wherein the auxiliary layer is formed between the gate electrode and the active layer (see fig 1, where part of 160 is between active 130 and gate 110).
Regarding claim 18, bae discloses the manufacturing method according to claim 16, wherein the auxiliary layer is formed between the gate electrode and the gate insulating layer, a material of the auxiliary layer is a conductive material, and the auxiliary layer and the gate electrode are formed to be 
Regarding claim 19, Bae discloses the manufacturing method according to claim 16, wherein the auxiliary layer is formed in a same layer and formed of a same material with the gate electrode (160 is n alternate gate electrode), and material of the auxiliary layer is a conductive material, and the auxiliary layer and the gate electrode are formed to be electrically connected with each other(see fig 1, where part of 160 is between active 130 and gate 110, 160 is capacitively coupled with gate).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Bae and further in view of Park(US20190074377).
Regarding claim 3, Bae discloses the thin film transistor according to claim 1, and park discloses wherein the auxiliary layer comprises two auxiliary structures which are spaced apart from each other, and the two auxiliary structures are disposed respectively corresponding to two edge regions of the channel region which are opposite to each other along the channel length direction (see auxiliary regions De and Se (each containing gold, see para [0043], disclosing layers of gold in the S/D) and covering a part of the active/channel, see fig 1). Bae and Park are in the same or similar fields of endeavor. It would have been obvious to combine Bae and Park. Bae and Park may be combined by forming the transistor regions of Bae in accordance with Park one having ordinary skill in the art would .
Claim 22 is rejected under 35 U.S.C. §103 as being unpatentable over Bae and further in view of  Lee (KR20170074619A).
Regarding claim 22, Bae discloses the manufacturing method according to claim 16wherein the auxiliary layer is formed between the active layer 130 and the gate insulating layer 170, see fig 1, and Lee discloses that a material of the auxiliary layer is a semiconductor (disclosing the second gate electrode 433 may be formed of a material in ohmic contact with the p-type nitride layer).
Bae and Lee are in the same or similar fields of endeavor. It would have been obvious to combine Bae with Lee. Bae and lee may be combined by forming the device of bae in accordance with Lee. One having ordinary skill in the art would be motivated to combine bae and Lee in order to facilitate ohmic contact, see Lee disclosing (“The first gate electrode 333 may be formed of a material that makes an ohmic contact with the first depletion layer 315. The second gate electrode 433 may be formed of a material that makes an ohmic contact with the second depletion layer 415. For example, the first gate electrode 333 and the second gate electrode 433 may be formed of a material in ohmic contact with the p-type nitride layer. The first gate electrode 333 and the second gate electrode 433 may be formed of tungsten (W), tungsten silicon (WSi 2 ), titanium nitride (TiN), tantalum (Ta), tantalum nitrogen (TaN), palladium ), Nickel (Ni), platinum (Pt), or the like. The first gate electrode 333 and the second gate electrode 433 may be provided with a thickness of, for example, 0.1-1”)

Allowable Subject Matter
Claim 7 recites allowable subject matter. The cited art do not disclose the thin film transistor according to claim 5, wherein a difference between a work function of a material of the auxiliary layer (gold) and a work function of a material of the active layer (semiconductor) is greater than a difference 
Claim 8 recites allowable subject matter. The cited art do not disclose wherein a work function of a material of the auxiliary layer is higher than a work function of a material of the gate electrode. 
Claim 10 recites allowable subject matter. The cited art do not disclose wherein the thin film transistor is in a bottom-gate structure; thickness of the auxiliary layer is less than one tenth of a thickness of the gate electrode.
Claim 12 recites allowable subject matter. The cited art do not disclose wherein a difference between a work function of a material of the gate electrode and a work function of the material of the auxiliary layer is greater than a difference between the work function of the material of the gate electrode and a work function of a material
Claim 13 recites allowable subject matter. The cited art do not disclose wherein the work function of the material of the auxiliary layer is lower than a work function of a material of the active layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813